 



Exhibit 10.2
Secured Promissory Note
For good value, CATUITY, INC., a Delaware corporation, (“Borrower”) promises to
pay to the order of BRIDGEPOINTE MASTER FUND LTD. (“Holder”) an amount equal to
the Principal Balance (as defined below), together with interest at the rate of
12% per annum on the unpaid balance, paid in the following manner:
1. Principal Amount and Offsets. This promissory note (the “Note”) is for an
amount equal to $75,000. (the “Initial Principal Amount”).
2. Term, Interest and Payments. The term of this Note is for the earlier of six
months from the date hereof, after which this Note shall become due and payable
in full or upon a sale of any of the Company’s assets, including its Australian
Loyalty Magic subsidiary, the proceeds of such sale, before being applied to
satisfy any other obligations of the Company, shall be applied first to the
repayment of the original Convertible Notes issued to the Lenders on
November 22, 2006 and then to the repayment of this Promissory Note. The
principal balance shall accrue interest at a rate of 12% per annum, compounded
monthly, beginning on July 5, 2007 until the principal is paid. This Note may be
prepaid at any time, in whole or in part, without penalty. Payments shall be
first applied to accrued interest and the balance to principal.
3. Acceleration. This Note shall, at the option of the Holder hereof upon
written notice to the Borrower, become immediately due and payable in full upon
the:
(a) Failure to make any payment within fifteen (15) days of its due date.
(b) Breach of any security interest, mortgage, loan agreement, pledge agreement
or guarantee granted as collateral security for this Note.
(c) Filing by the Borrower of an assignment for the benefit of creditors,
bankruptcy or other form of insolvency, or by suffering an involuntary petition
in bankruptcy or receivership not vacated within thirty (30) days.
(d) Any breach of the provisions of the provisions of Sections 5 or 6 of this
Note.
4. Default. If this Note shall be in default and placed for collection, the
Borrower shall pay all reasonable attorney fees and costs of collection.
Payments shall be made to such address as may from time to time be designated by
the Holder. If there is an event of default declared under this Note or any of
the Transaction Documents, as defined in the Securities Purchase Agreement among
the Borrower, Gottbetter Capital Master, Ltd. (“Gottbetter”) and the Holder,
dated November 21, 2006, the Borrower shall use it best efforts to cause its
Board of Directors to immediately appoint and install three new directors that
are proposed and approved by the then Holders, and to cause the three
independent directors on the Borrower’s Board of Directors to resign immediately

 



--------------------------------------------------------------------------------



 



thereafter. The new directors will be qualified under the relevant market or
exchange rules and the Securities and Exchange Commission.
5. Security. As security for the Note, the Borrower and each of its subsidiaries
will execute a Joinder Agreement to the Security Agreement, dated the date
hereof, with the Holder and Gottbetter that will provide a first lien security
interest on the collateral described in the Security Agreement, dated
November 21, 2006, between the Borrower and each of its subsidiaries, on the one
hand, and Gottbetter, on the other.
6. Special Issues. Holder will designate Michael Chorske (the “Lenders
Designee”) with Gottbetter to represent the Holder in reviewing, approving the
sale of computer hardware, office furniture and similar items which will not
exceed $25,000 in any one transaction. Additionally, the Lenders Designee will
approve the use of proceeds from such sales. The interest due on July 1, 2007
under the Senior Secured Convertible Note (“Note”) between the Borrower and
Holder dated November 22, 2006 shall be deferred until August 1, 2007 and the
Holder agrees not to declare an event of default for any reason under the Note
prior to August 1, 2007, with the exception of a) resignation of all of the
independent members of the Board of the Borrower or b) the Borrower files for
Bankruptcy. The Borrower shall use its best efforts to cause Debra Hoopes to
agree to not initiate a legal action that might cause bankruptcy proceedings as
it relates to the Borrower’s obligation per her employment contract so long as
she is not be sued by the Holder or Gottbetter and so long as she is treated
equitably in any final settlement with other unsecured creditors. In the event
the Independent members of the Board of the Borrower does not meet the
requirements of NASDAQ, the Board, in consultation with the Holder will nominate
qualified individuals to fill the Board seats.
7. Waiver of Demand and Presentment. The Borrower, and all other parties to this
note, whether as endorsers, guarantors or sureties, shall remain fully bound
until this note is paid and waive demand, presentment and protest and all
notices thereto and further agree to remain bound, notwithstanding any
extension, modification, waiver, or other indulgence or discharge or release of
any obligor hereunder or exchange, substitution, or release of any collateral
granted as security for this note. No modification or indulgence by the Holder
hereof shall be binding unless in writing; and any indulgence on any one
occasion shall not be an indulgence for any other or future occasion. The rights
of the Holder hereof shall be cumulative and not necessarily successive.
8. Governing Law; Jurisdiction; Jury Trial. This note shall take effect as a
sealed instrument under the law of the State of New York. All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably

2



--------------------------------------------------------------------------------



 



waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
Dated: July 5, 2007

     
BORROWER:
  HOLDER:
CATUITY, INC., a Delaware Corporation
  BRIDGEPOINT MASTER FUND LTD., a Cayman
 
  Islands Exempted Company
 
   
By:                                                            
  By:                                                             
John Racine
  Eric S. Swartz, Director
President & CEO
  1120 Sanctuary Parkway, Suite 325
300 Preston Ave., Suite 302
  Alpharetta, GA 30004
Charlottesville, VA 22902
  Telephone: 770-640-8130
FAX : 1.734.943.6850
  Fax: 770-777-5844

3